Beitt, J.
On 13 June 1969, Pate filed written motion in this Court for dismissal of this appeal as to him for the reason that the record now before us does not contain “any motion * " * for judgment on the pleadings nor any judgment applicable to this defendant.” The motion is well taken. Intervenors’ answer to the motion contains a judgment on the pleadings entered on behalf of the defendant Pate; however, to allow an amendment to the record at this time would, in essence, be allowing an appeal from an order entered on 12 February 1969. This, of course, would be in violation of Rule 5, Rules of Practice in the Court of Appeals of North Carolina.
This case was consolidated with the case of Wilson v. Crab Orchard, No. 6926SC257, for hearing in this Court. Rule 14, Rules of Practice in the Court of Appeals of North Carolina. The issues involved in the two cases are the same, except for the dismissal of defendant Pate, and the discussion set forth therein is equally applicable to this case. For the reasons stated in Wilson v. Crab Orchard, supra, the judgment of the superior court dismissing the actions of all plaintiffs against defendant Crab Orchard Development Company, Inc., is affirmed.
Affirmed as to Crab Orchard.
Appeal dismissed as to Pate.
Mallaed, C.J., and Paricer, J., concur.